DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In Claim 57, the term “where” is replaced with “wherein” consistent with other claims.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 22 May 2015  (DE10 2015 006 666.8).  It is noted, however, that applicant a certified copy of the noted application as required by 37 CFR 1.55 is not of record.
Response to Arguments
	Applicant’s arguments filed 13 June 2022 have been fully considered and are found persuasive.  Notably, although the device features of Pohl are deemed capable of operating as claimed, there is not teaching, suggestion, or motivation to operate them as claimed, nor is there incentive provided to one of ordinary skill in the art to incorporate such features into the method of Shutic.  Accordingly, the rejections of record are withdrawn.  New Claims 57 and 58 are noted as directed to subject matter previously indicated as allowable.

Allowable Subject Matter
Claims 37-58 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is deemed to be Shutic and Pohl; however the references do not teach or suggest the overspray reduction technique of Claim 37 wherein an air flow is downwardly directed by action of a pivoting and angled blowing nozzle arrangement operated as in Claim 37 nor do the references teach or suggest configuration and action of a nozzle strip as in Claim 57, or the acceleration and deceleration operations per Claim 58.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715